DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 18 February 2021 has been entered.

Drawings
The drawings were received on 18 February 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 6-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bytow (US 4,587,716).
[AltContent: connector]
    PNG
    media_image1.png
    1210
    701
    media_image1.png
    Greyscale

Bytow, Modified FIG. 2
Claim 1: a storage means (Fig. 2, 44/45/46) which is designed to receive workpieces (“workpiece”) at a first position (44) and at least a second position (45), wherein these two different positions are arranged such as to enable access to the workpieces independently of one another; and a gripping device (Fig. 6, 13/27) which is designed to grip a workpiece that has been received in one of the positions in the storage means and to transport it relative to the storage means such that said workpiece can be machined by the machining device (1), and which is then able to transport said workpiece to the other of the positions of the storage means and to deposit the machined workpiece at other of the first and second positions, wherein the storage means has at least one side wall extending 
Claim 2: wherein the gripping device comprises a suction gripper (34) and a positioning device (13), wherein the positioning device (9) is designed to move the suction gripper spatially in order thus to enable transporting of the gripped workpiece;
Claim 4: wherein the storage means is a storage box (see dashed lines on 44 that signify a box-border);
Claim 6: control unit (14);
Claim 7: wherein the storage means is adjustable in size or the storage means is of two-part design (see Fig. 2, at least 44 has sides and top which are two parts that are removable from each other by cutting them);
Claim 8: (Fig. 1-2);
Claim 9: picking up the workpiece (“workpiece”) out of a storage means (Fig. 2, 44), from a first position, using a gripping device (Fig. 6, 13/27);
transporting the workpiece from the storage means to a machining device (1), independently of the machining device;
wherein the storage means has at least one side wall extending upwards from an edge of a base (see dashed lines on 44 that signify at least one side wall; at least one side wall is located on edge of base of table 46 that is below the horizontal line in Bytow, Modified FIG. 2 above; the at least one side wall extends upwards out of the page in Bytow, Modified FIG. 2 above; both side walls of 44 allow accessibility of workpiece since there is at least one opening between both sides walls of 44);
Claim 10: transporting the workpiece from the machining device, independently of the machining device, to a second position of the storage means (45); 
depositing the workpiece (Fig. 2) at the second position of the storage means;
Claim 11: (44/45 are designed for and capable of what is claimed);
Claim 13: suction gripper (34);
.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bytow.
Claim 5: a gap between a lower edge of the gripped workpiece and an upper edge of the at least one side wall of the storage means is smaller than a thickness of the gripped workpiece (a negative distance, where a positive distance is larger than a negative distance; alternatively, the thickness of the workpiece is not claimed or disclosed; further, there is no claimed thickness of the gripped workpiece to determine the gap which depends on the thickness of the gripped workpiece);
Claim 12: (a negative distance, where a positive distance is larger than a negative distance; alternatively, the thickness of the workpiece is not claimed or disclosed; further, there is no claimed thickness of the gripped workpiece to determine the gap which depends on the thickness of the gripped workpiece).

Alternatively,
Bytow discloses all the limitations of the claims as discussed above; and
Claim 5: a gap (there is a distance between the gripped workpiece and an upper edge of the border of the storage means);
Claim 12: a gap (there is a distance between the gripped workpiece and an upper edge of the border of the storage means).
Bytow does not directly show:

However, Bytow further shows that the gripped workpiece is transported as claimed for efficiently working on the gripped workpiece and/or reducing the amount of energy required to transport the gripped workpiece since the lifting distance is small.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bytow such that:
Claims 5 and 12: a gap between a lower edge of the (gripped) workpiece and an upper edge of the at least one side wall of the storage means is smaller than a thickness of the (gripped) workpiece;
so that the gripped workpiece is transported for efficiently working on the gripped workpiece and/or reducing the amount of energy required to transport the gripped workpiece since the lifting distance is small. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive except for the objections.
Re. the at least one side wall, see dashed lines on 44 that signify at least one side wall. At least one side wall is located on edge of base of table 46 that is below the horizontal line in Bytow, Modified FIG. 2 above. The at least one side wall extends upwards out of the page in Bytow, Modified FIG. 2 above. Both side walls of 44 allow accessibility of workpiece since there is at least one opening between both sides walls of 44. The dependent claims are still rejected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652